IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0195
                               Filed June 10, 2015

RICKIE LEE SLINGER,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________

       Appeal from the Iowa District Court for Floyd County, James M. Drew,

Judge.



       Rickie Slinger appeals the district court’s denial of his application for

postconviction relief. AFFIRMED.



       David A. Kuehner of Eggert, Erb, Mulcahy & Kuehner, P.L.L.C., Charles

City, for appellant.

       Thomas J. Miller, Attorney General, Kyle Hanson, Assistant Attorney

General, and Kimberly L. Birch, Special Prosecutor, for appellee.



       Considered by Danilson, C.J., and Potterfield and Bower, JJ.
                                             2



BOWER, J.

         Rickie Slinger appeals the district court’s denial of his application for

postconviction relief (PCR) claiming newly discovered evidence entitles him to a

new trial. In 2006, Slinger was charged with one count of sexual abuse in the

second degree and two counts of sexual abuse in the third degree; a jury found

him guilty on all counts. He appealed the conviction, and our supreme court

found the appeal frivolous and dismissed it. Slinger filed an application for PCR

claiming his trial counsel was ineffective.            The district court denied the

application, and Slinger appealed. We affirmed the district court’s denial. 1 In

June 2012, Slinger filed a second application for PCR and (after withdrawing two

of his claims) claimed he was entitled to a new trial due to newly discovered

evidence relating to a witness for the State. The district court dismissed Slinger’s

application. Slinger now appeals.

         Slinger claims “newly discovered information” concerning a trial witness

entitles him to a new trial. The trial witness in question, a social worker, met with

Slinger on two occasions.         She gave testimony at trial regarding statements

made by Slinger during those meetings. Subsequently, the Iowa Board of Social

Work Examiners charged the social worker with practicing social work at a level

requiring a master’s degree and her license was placed on probation.                 She

entered an Alford plea to one count of second-degree fraudulent practices and

was granted a deferred judgment.




1
    Slinger v. State, No. 10-1338, 2011 WL 6058447 at *1 (Iowa Ct. App. Dec. 7, 2011).
                                          3



       The district court dismissed Slinger’s application for PCR for three

reasons: the “newly discovered evidence” related to matters that occurred after

his trial, even if the evidence existed at the time of trial it would only be relevant

to impeach the witness’s testimony, and Slinger cannot establish the probability

of a different result if a new trial was granted. Pursuant to Iowa Court Rule

21.26(1)(d), we approve the district court ruling and affirm.

       AFFIRMED.